              Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


EUGENE SCALIA, Secretary of Labor,                   :
United States Department of Labor,
                                                     :
       Plaintiff,
                                                     :
       v.                                                    Docket No.
                                                     :
LOCAL 933, NEW HAVEN FEDERATION
OF TEACHERS,                                         :

       Defendant.                                    :       April 3, 2020

                                         COMPLAINT

Plaintiff Eugene Scalia, Secretary of Labor, alleges as follows:

                                 NATURE OF THE ACTION

       1.      This action under Title IV of the Labor-Management Reporting and Disclosure

Act of 1959 (the “Act”), 29 U.S.C. §§ 481-483, for a judgment declaring that the February 27,

2020 rerun election of union officers conducted by Local 933, New Haven Federation of

Teachers (Defendant or Local 933) for the office of President is void, and directing the

Defendant to conduct a new election for this office under Plaintiff’s supervision, and for other

appropriate relief.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 482(b), 28

U.S.C. § 1331, and 28 U.S.C. § 1345.

       3.      Venue lies in this district pursuant to 29 U.S.C. § 482(b) and 28 U.S.C. § 1391(b).
              Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 2 of 8



                                            PARTIES

        4.     Plaintiff Eugene Scalia is the duly appointed Secretary of Labor, United States

Department of Labor. Plaintiff is authorized to bring this action under section 402(b) of Title IV

of the Act, 29 U.S.C. § 482(b).

        5.     Defendant is, and at all times relevant to this action has been, an unincorporated

association residing within the County of New Haven, Connecticut, within the jurisdiction of this

district.

                                  FACTUAL ALLEGATIONS

        6.     Defendant is, and at all times relevant to this action has been, a local labor

organization engaged in an industry affecting commerce within the meaning of sections 3(i) and

(j) and 401(b) of the Act. 29 U.S.C. §§ 402(i)-(j); 481(b).

        7.     Defendant is subordinate to the American Federation of Teachers (AFT), a

national labor organization within the meanings of sections 3(i) and 3(j) of the Act. 29 U.S.C. §

402(i)-(j).

        8.     Defendant, purporting to act pursuant to its Bylaws and the AFT Constitution,

conducted an election on December 4, 2018.

        9.     Thomas Burns, a member in good standing of Local 933, was a candidate for

President in the December 4, 2018 election.

        10.    On or about January 24, 2019, Burns filed a protest of the December 4, 2018

election.

        11.    By letter dated March 5, 2019, Defendant denied Burns’ protest.

        12.    By letter dated March 22, 2019, Burns filed an appeal with the AFT Secretary

Treasurer.



                                                 2
                     Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 3 of 8



           13.        On or around March 27, 2019, Burns filed a complaint with the AFT President

alleging Local 933 President, David Cicarella, was mismanaging union funds.

           14.        Upon information and belief, prior to May 6, 2019, Burns and Cicarella had

several conversations regarding Burns’ complaint that Cicarella was mismanaging union funds.

           15.        On or about May 6, 2019, Cicarella filed a report with the New Haven Police

Department stating Burns attempted to extort Cicarella.

           16.        On or about May 8, 2019, Cicarella’s attorney, William Dow, sent Burns a cease

and desist letter informing Burns that his conduct constituted criminal extortion and informed

Burns of the May 6, 2019 police report. The letter further notified Burns that any future

extortionate conduct would be reported to the New Haven Police Department and possibly result

in civil action.

           17.        Upon information and belief, in or around April or May 2019, Cicarella brought

the extortion allegation to AFT’s attention.

           18.        Having not received a response from Defendant regarding his election protest

within three calendar months, Burns filed a timely complaint with the Secretary of Labor on May

13, 2019, within the one calendar month required by section 402(a)(2) of the Act, 29 U.S.C. §
                 1
482(a)(2).

           19.        By letter dated May 24, 2019, AFT Vice President Ted Kirsch notified Burns that

there would be a hearing on June 6, 2019 to address Burns’ January 24, 2019 election protest as

well as “the circumstances that led to” the May 8, 2019 letter to Burns from Dow.

           20.        The May 24, 2019 hearing notice specified that Burns was permitted to bring

legal counsel but that the hearing would be a fact-finding proceeding and not adversarial. The



1
    The Office of Labor-Management Standards (OLMS) ultimately decided to dismiss Burns’ complaint.

                                                        3
             Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 4 of 8



notice further explained that the purpose of the hearing was to present evidence and testimony to

the AFT Committee so that it could “prepare a report and recommendations to the full AFT

Executive Council” and stated that cross-examination of witnesses would be permitted. Burns

was asked to provide a list of witnesses he intended to testify at the hearing by June 3, 2019.

       21.     On or about May 24, 2019, Burns emailed a list of witnesses to AFT and AFT

General Counsel David Strom. Burns concluded this email by stating, “and the Willie Dow

thing?? whats [sic] that?? [] a joke??”

       22.     Upon information and belief, neither AFT nor Defendant responded to Burns’

May 24, 2019 email.

       23.     Upon information and belief, on or about May 30, 2019, Burns had a telephone

call with Strom regarding the June 6, 2019 hearing. During this conversation, Burns expressed

his belief that the May 8, 2019 cease and desist letter should not be discussed at the hearing as it

was unrelated to his election protest. Strom explained that the hearing would be a fact-finding

proceeding and would not be adversarial.

       24.     At no point during the May 30, 2019 telephone call, or at any point prior to the

June 6, 2019 hearing, did Strom, AFT, or Defendant explain that the June 6, 2019 hearing could

result in Burns’ disqualification from running for office or any other union discipline.

       25.     At the June 6, 2019 hearing, when the chairperson introduced the extortion issue,

Burns stated: “No, the Willy Dow letter. We’re not going to do that? I hope we’re not doing it

because it wasn’t in my complaint.”




                                                  4
                   Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 5 of 8



            26.      On or about July 10, 2019, AFT issued a decision ordering a rerun of the

December 4, 2018 election because a chapter of nurses and teachers at a private school were

excluded from the election. 2

            27.      Upon information and belief, AFT’s July 10, 2019 decision instructed Local 933

to conduct new nominations only for those races contested in the December 2018 election that

had become uncontested prior to the rerun election. Local 933 only reopened nominations for the

Vice President for Elementary Schools position.

            28.      The July 10, 2019 decision also disqualified Burns from participating in the rerun

election, as well as the next regularly-scheduled election, and from being appointed to office

during this time as a consequence of Burns’ allegedly extortionate conduct.

            29.      AFT’s governing documents do not prohibit the alleged conduct described in

Dow’s May 8, 2019 letter.

            30.      AFT’s governing documents do not contain any provisions discussing the process

and procedures applicable to election protests or disciplinary actions instituted against members.

            31.      In its July 10, 2019 decision disciplining Burns, AFT relied solely upon Article

VI, Section 14(b) of its Constitution, an election provision that provides AFT “the power to

resolve the matter.”

            32.      By email dated November 20, 2019, Burns requested that the NHFT Executive

Board “make a decision” concerning his candidacy in the union-ordered rerun election. That

same day, Burns emailed Strom appealing the decision to disqualify him as a candidate in the

rerun election.




2
    Burns did not raise this issue in his protest.

                                                      5
               Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 6 of 8



        33.     By letter dated November 22, 2019, Strom told Burns there was no ability to

appeal the AFT’s July 10, 2019 decision; however, Strom allowed Burns five days to provide

new evidence.

        34.     By email dated December 2, 2019, Burns responded to Strom’s November 22,

2019 letter.

        35.     By letter dated December 6, 2019, Strom informed Burns that his December 2,

2019 letter was untimely; however, this letter substantively addressed Burns’ allegations and

denied them.

        36.     Having exhausted the remedies available and having received a final decision,

Burns filed a timely complaint with the Secretary of Labor on December 18, 2019, within the

one calendar month required by section 402(a)(1) of the Act, 29 U.S.C. § 482(a)(1).

        37.     Defendant completed its rerun election on February 27, 2020.

        38.     Burns was not permitted to run as a candidate for President.

        39.     Pursuant to section 601 of the Act, 29 U.S.C. § 521, and in accordance with

section 402(b) of the Act, 29 U.S.C. § 482(b), Plaintiff investigated the complaint and, as a result

of the facts shown by his investigation, found probable cause to believe that a violation of Title

IV of the Act, 29 U.S.C. §§ 481-483, had occurred and had not been remedied at the time of the

institution of this action.

        40.     By letter signed December 30, 2019, the Defendant agreed that the time within

which the Plaintiff may bring suit be extended to March 2, 2020.

        41.     By letter signed February 12, 2020, the Defendant agreed that the time within

which the Plaintiff may bring suit be extended to April 3, 2020.




                                                 6
             Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 7 of 8



                                      CAUSE OF ACTION

       42.     Section 401(e) of the Act, 29 U.S.C. § 481(e), requires that every member in good

standing shall be eligible to be a candidate and to hold office, subject to section 504 and to

reasonable qualifications uniformly imposed.

       43.     Section 101(a)(5) of the Act, 29 U.S.C, § 411(a)(5), provides that a member may

not be disciplined unless such member has been served with written specific charges, given a

reasonable time to prepare his defense, and afforded a full and fair hearing.

       44.     Defendant violated section 401(e) of the Act, 29 U.S.C. § 481(e), during the

conduct of the February 27, 2020 election by disqualifying Burns, a member in good standing,

from candidacy for the office of President based on discipline imposed without providing Burns

with written specific charges, as required by section 101(a)(5) of the Act, 29 U.S.C. § 411(a)(5).

       45.     The violation of section 401(e) of the Act, 29 U.S.C. § 481(e), may have affected

the outcome of the Defendant’s rerun election for the office of President.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment:

       (a) declaring the Defendant’s election for the office of President to be void;

       (b) directing the Defendant to conduct a new election, including new nominations, for the

office of President under the supervision of the Plaintiff;

       (c) for the costs of this action; and

       (d) for such other relief as may be appropriate.




                                                  7
            Case 3:20-cv-00458 Document 1 Filed 04/03/20 Page 8 of 8




                                        Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        JOHN H. DURHAM
                                        United States Attorney

                                        /s/ Christine Sciarrino
                                        Christine Sciarrino
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        157 Church Street, 23rd Floor
                                        New Haven, CT 06510
                                        (203) 821-3780/Fax: (203) 773-5392
                                        Federal No. CT03393
                                        Email: Christine.Sciarrino@usdoj.gov




OF COUNSEL:

KATE S. O’SCANNLAIN
Solicitor of Labor

BEVERLY DANKOWITZ
Associate Solicitor

JEFFREY LUPARDO
Counsel for Labor-Management and Civil Rights Enforcement

CHRISTA HENDERSON
Attorney

U.S. Department of Labor




                                           8
